Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-10 have been examined. 
Election/Restrictions
This application contains claims directed to the following patentably distinct species
Claims 1-7 as Fig. 2B;
Claims 8-10 as of Fig. 2A and 2C.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species.  
claims 1-7 recited  A server and the corresponding control method that includes a server communication unit, a server control unit, and a server storage unit, and that is configured to be able to communicate with a first vehicle and a second vehicle via the server communication unit, wherein the server control unit transmits an imaging start command to the second vehicle, which runs within a predetermined range from an accident site, in response to reception of an accident notification associated with positional information on the accident site from the first vehicle, receives an imaged image from the second vehicle, and stores the imaged image into the server storage unit.

claims 8-10 recited  a vehicle and the corresponding method that is equipped with a communication unit, a storage unit, a control unit, and an imaging unit, and that is determines a position of the own vehicle in response to reception of an accident notification associated with positional information on an accident site from the server or the another vehicle, starts imaging through use of the imaging unit when it is determined that the own vehicle runs within a predetermined range from the accident site,TSN201807663US00 TFN180432-US 17 stores an imaged image into the storage unit, and transmits the imaged image via the communication unit.

 In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HOI C LAU/Primary Examiner, Art Unit 2689